Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The preliminary amendment filed 27 January 2020 has been entered. Claims 1 – 10 have been amended. Claim 11 has been added. Claims 1 – 11 are pending in the application.
Information Disclosure Statement
The information disclosure statement filed 27 January 2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because no explanation of relevance or translation is included for the German patent documents.  It has been placed in the application file, but the German patent documents have not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show features 3 as “throughflow openings” as described in the specification.  Instead, features 3 are depicted as slots.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
This application does not contain an abstract of the disclosure as required by 37 CFR 1.72(b).  An abstract on a separate sheet is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1 – 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1, 2 and 9 recite “a pressure surface” in reference to both the compensation space and the pressure space, leaving doubt as to the metes and bounds of the claim because it is unclear whether a single surface could be intended. For the purpose of examination, the feature(s) will be read as first and second pressure surfaces.

Claim 4 recites bellows received “sectionally”. It is unclear what structure is intended. For the purpose of examination, the claim will be read as requiring at least partial reception.

Claims 3, 5-8 and 10 are rejected as depending from indefinite claims.

NOTICE for all US Patent Applications Filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 – 11, as far as they are definite, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakano (5,897,096)

Regarding Claim 1 as best understood, Nakano discloses (Fig 5) a valve with “a valve seat element (95), which has at least one throughflow opening (60a) for the gaseous medium (air), a closure element (91), which interacts sealingly with the valve seat element (95) which is configured to perform stroke movements and which serves for opening up and closing off the at least one throughflow opening (60a), and a corrugated or fold bellows (93), which is connected to the closure element (91) and which serves for delimiting a compensation space (at numeral 92a, hereinafter “at 92a”), connected to a pressure space (60) via a cutout (at 92) formed in the closure element (91), so that the same gas pressure prevails in the compensation space (at 92a) and in the pressure space (60) irrespective of a switching position of the dosing valve (100), characterized in that the compensation space (at 92a) is arranged on a side of the closure element (91) facing the valve seat element (95) and is delimited in an axial direction by a [first] pressure surface (92, at leaders for features 92a) which is formed on the closure element or on a component (92) connected to the closure element (91).”

Nakano further discloses a valve in which:

Regarding Claim 2 as best understood, “the closure element (91) is of substantially plate-like form and/or has, on a side facing away from the valve seat element (95), a [second] pressure surface (at leader for 91) facing the pressure space (60).

Regarding Claim 3, “the closure element and/or the component (92) connected to the closure element (91) extend(s) through the valve seat element (95).”

Regarding Claim 4, “the corrugated or fold bellows (93) is received at least sectionally in a central cutout (at arrow for 90) in the valve seat element (95).”

Regarding Claim 5, “the corrugated or fold bellows (93) is, at an end facing away from the closure element (91), connected to a plate (31) which delimits the compensation space (at 92a).”

Regarding Claim 6, “the corrugated or fold bellows (93) is, at the end facing away from the closure element (91), axially supported against a stop surface (21) directly or indirectly via the plate (31).”

Regarding Claim 7, “the corrugated or fold bellows (93) is, at the end facing away from the closure element (91), fixedly connected to the valve seat element (95) directly or indirectly via the plate (31; as connected via the step between 21 and 95b).”  
Regarding Claim 8, “the corrugated or fold bellows (93) forms an axially preloadable or axially preloaded spring element.”
The bellows necessarily or inherently provides at least some spring action when stretched or compressed.

Regarding Claim 9 as best understood, “the [first] pressure surface (92, at leaders for 92a) delimiting the compensation space (at 92a) and the [second] pressure surface (at leader for 91), facing the pressure space (60), of the closure element (60) are arranged so as to be at least partially overlapping in a radial direction (as viewed from a longitudinal direction).”

Regarding Claim 10, there is “an electromagnet (20) for acting on an armature (26) which is connected to the closure element (91) or which is formed by the closure element.”

Regarding Claim 11, Nakano discloses (Fig 5) a valve with “a plate-like valve seat element (95, at least at 95a), which has at least one throughflow opening (60a) for the gaseous medium (air), a closure element (91), which interacts sealingly with the valve seat element (95), which is configured to perform stroke movements and which serves for opening up and closing off the at least one throughflow opening (60a), and a corrugated or fold bellows (93), which is connected to the closure element (91) and which serves for delimiting a compensation space (at 92a) connected to a pressure space (60) via a cutout (at 92) formed in the closure element (91), so that the same gas pressure prevails in the compensation space (at 92a) and in the pressure space (60) irrespective of a switching position of the dosing valve (100), characterized in that the compensation space (at 92a) is arranged on a side of the closure element (91) facing the valve seat element (95) and is delimited in an axial direction by a pressure surface (92, at and surrounding leaders for 92a) which is formed on the closure element or on a flange component (of 92) connected to the closure element (4).”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seth W. Mackay-Smith, whose telephone number is 571.272.9792.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider may be reached at 571-272-3607 or Mary McManmon may be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you should have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000

/SETH W. MACKAY-SMITH/
Primary Examiner, Art Unit 3753